Steve Russell, respondent-employer, owns and operates a sawmill approximately five miles northeast of Weippe towards Pierce, and a quarter of a mile or so north of his mill a farm where he keeps livestock consisting of cattle, horses and mules — the latter used to pack camping and hunting parties into the adjacent mountains and game areas, and the mules also in skidding logs.
James R. Reed, deceased, was first employed by Russell to work at the mill and later — prior to the fatal accident — ostensibly relegated to agricultural employment on a $200-a-month-wage basis. Russell had not elected to carry workmen's compensation insurance on his farming activities.
The morning of July 14, 1945, Russell's foreman, Harvey Wilson, residing in Weippe near deceased, requested him to run the trimmer at the mill in the absence of the regular employee performing that service. Deceased assented, but when in Wilson's automobile, they arrived at the mill, the regular operator of the trimmer had reported, and deceased stated he was not hired to work at the mill as then further requested by Wilson, and indicated he had to haul hay for the mules. He had previously told his wife he was going to get hay that morning for the horses. At about 10 o'clock, with his employer's truck, he delivered a load of lumber at Weippe. He thereupon met one Chet Applington, an independent logging-contractor, and after visiting a beer parlor, Applington's truck having previously broken down, they drove to his lumber camp east of Weippe in the truck deceased had and brought back some of Applington's employees. He and Applington then drove in the same truck to Pierce and had dinner at about 2 o'clock p. m. About 3:30 p. m. they started for Weippe in the same truck. The hay to be hauled was evidently at the farm of Russell's father, some ten or twelve miles westward of Weippe. Between Pierce and Weippe and going in the direction of this hay ranch, the truck turned over and Reed *Page 88 
was killed about 4 or 4:30 in the afternoon.
His widow and minor children sought and secured compensation.
The employer and insurance carrier contend deceased was not engaged in any service for his employer at the time of the accident, and if he were, it was agricultural; i. e. not covered or compensable.
The Board found in substance that deceased, though at the time of the accident going for the load of hay, was overall in the employer's covered operations, i. e. the operation of the mill and camps and that the care and keep of the livestock were principally and usually in connection with his packing operations, the mules being used in both, i. e. to pack and to skid logs.
Where the employer is engaged in more than one occupation or business, one covered by workmen's compensation insurance, the other not, the rule as laid down in Dorrell v. Norida Land 
Timber Co., 53 Idaho 793 at page 800, 27 P.2d 960, is to the effect that it is the regular or principal employment which governs the status of the employee.
Applying this principle, on the side of coverage herein are: that deceased was designated as a "roustabout", ordinarily considered an industrial, not an agricultural designation; did odd jobs around the mill and could be called upon to help out there as occasion might require, and social security premiums were paid upon him — which would not be the case if he were engaged strictly and solely in agricultural employment. Opposed to this are: that at the instant of the accident, he was going for a load of hay; he had refused that morning to do work at the mill and had erstwhile been re-employed in connection with the farm activities. These indicia, however, merely result in a conflict in the record, peculiarly for solution by the Board whose finding is, therefore, sustainable in this particular.
In favor of the finding and/or conclusion that the deceased had again come within the scope of his employment after his convivial and prandial peregrinations with Applington, are: first, he was in his master's truck, some indication he was on his master's business. Willi v. Schaefer Hitchcock Co.,53 Idaho 367 at page 371, 25 P.2d 167; Gordon v. Rose, 54 Idaho 502
at page 506, 33 P.2d 351, 93 A.L.R. 984; Gorton v. Doty,57 Idaho 792 at page 800, 69 P.2d 136; Manion v. Waybright,59 Idaho 643 at page 656, 86 P.2d 181; Abbs v. Redmond, 64 Idaho 369
at page 373, 132 P.2d 1044; 159 A.L.R. 1314. Second, they were headed in the direction of where the hay was, namely, the James Russell ranch some ten or twelve miles westward of Weippe; and third, Applington, his boon companion of the day, testified he had agreed to help deceased get the hay and that at the time of the accident, "we were going to get the hay". *Page 89 
The Board resolved the consequent conflicts in favor of respondent.
The appellants assign as error rulings sustaining objections to questions propounded to Harvey Wilson, the foreman, as to "what if any, business deceased had to perform for his employer at Pierce on that day" and "what directions had been given to him on that particular." These rulings as well as others in connection with similar inquiries, i. e. of employment, were unduly restrictive, Wilson v. Standard Oil Co., 47 Idaho 208,273 P. 758; Willi v. Schaefer Hitchcock Co., supra; Feuling v. Farmers' Co-operative Ditch Co., 54 Idaho 326, 31 P.2d 683; Nistad v. Winton Lumber Co., 59 Idaho 533, 85 P.2d 236; Watkins v. Cavanagh, 61 Idaho 720, 107 P.2d 155, but were not sufficiently prejudicial to require a reversal.
The order awarding compensation is, therefore, affirmed. Costs awarded to respondent.
AILSHIE, C.J., and HOLDEN and MILLER, JJ., concur.
BUDGE, J., dissents.
                          On Rehearing.